Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-11 & 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s prior art figs. 7-8 in view of MacTaggart et al (US PGPUB 2003/0218502).
          Treating independent claims 1, 11 & 19 first, the amplifier stages of applicant’s prior art figures 7 & 8 may be read as the first and second peaking gain stages claimed respectively. Paragraphs 1046 & 1047 of the applicant’s specification describe these stages and the claimed characteristics of the stages meet those claimed. The difference between the claims and these stages is in the last phrase of the claims which state that the stages have a cascaded peak gain at or near the carrier frequency whereas those of figs. 7-8 may not as described at paragraph 1048 of the applicant’s specification with reference to fig. 9.

        Regarding claims 9-10 the ‘first’ stage of fig. 7 should have low input impedance since it is configured as a common gate stage and it would be directly coupled to the ‘second’ stage of fig. 8 as the stages of figs 7-8 are prior art implementations of directly cascaded stages 606 & 608 shown in fig. 6 of the applicant’s disclosure. Claim 18 should be met by the above combination since the effect of the other stage would be alleviated.
Claims 2-8, 12-17 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bulzacchelli et al. (US PGPUB 2013/0207722) discloses a multistage peaking amplifier with parallel input stage cascaded with an output stage in such a manner as to increase higher frequency peaking. See figs. 5-6 with the peaking response shown in fig. 7 where it appears the peak gain occurs just prior to cutoff.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal, can be reached at telephone number 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/STEVEN J MOTTOLA/           Primary Examiner, Art Unit 2843